Citation Nr: 9923210	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-00 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for chronic migraine 
headaches.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
August 1977.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, denied entitlement to service 
connection for migraine headaches and a total rating based on 
individual unemployability (IU) due to service-connected 
disabilities.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in May 
1997.  The veteran then presented testimony at a hearing 
before the Hearing Officer (HO) at the local VARO in July 
1997.  The HO confirmed and continued the denial of the 
benefits sought in an October 1997 decision and supplemental 
statement of the case.  The RO received her VA Form 9, Appeal 
to the Board, in November 1997.  The veteran also presented 
testimony at a hearing held by the undersigned at the local 
VARO in May 1999.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

I.  Migraine Headaches

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting the definition of 
well-grounded claim set forth in Caluza, supra); Heuer v. 
Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Positive medical evidence of nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998). An alternative method, under 38 C.F.R. § 3.303(b), is 
that there may be a "chronic" disease, e.g., such as cancer, 
heart disease, or hypertension, which (1) manifests and is 
identified as such in service (or under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 
(1998) develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, even if there is no in-service evidence thereof) and 
the same condition currently exists; or (2) a disease 
manifests itself during service (or in a presumptive period) 
but is not identified until later and there is a showing of 
post-service continuity of symptoms and medical evidence 
relates the symptoms to the current condition.  Rose at 171-
72 (1998) (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a) (1998), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the instant case, the RO's April 1997 rating decision 
denied service connection for migraine headaches on a direct 
basis; that is, the RO determined that the disorder was not 
incurred or aggravated during the veteran's period of active 
duty service.  During the course of the veteran's July 1997 
personal hearing, it was noted that the veteran had 
previously complained of headaches in conjunction with her 
service-connected maxillary sinusitis, as well as headaches 
in conjunction with her subsequently diagnosed brain tumor.  
Indeed, a review of the record shows that she complained of 
pressure headaches associated with upper respiratory 
infections on compensation and pension (C&P) examination at 
the VA Hospital in Iowa City, Iowa (VAH-Iowa) in February 
1978.  She thereafter complained of intermittent migraine 
headaches on admission to VAH-Iowa for treatment of her 
service-connected left knee disorder in December 1982.  The 
veteran further complained of chronic migraine syndrome on VA 
examination for her bilateral knee disorders in July 1985 and 
August 1987.  She was apparently diagnosed as having a brain 
tumor in 1990, at which time she also complained of migraine 
headaches.
The veteran's attorney alleges that service connection for 
migraine headaches should be accorded secondary to service-
connected maxillary sinusitis.  In this regard, it is noted 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has stated 
that the Board may only consider independent medical evidence 
to support its findings.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the veteran's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
medical complexity involved in this case, the Board finds 
that more extensive neurological examination of the veteran 
is required.

In addition, the Board notes that the veteran also testified 
that she was treated for migraine headaches by a Dr. Holland 
between 1984 and 1990.  To date, these treatment records have 
not been associated with the veteran's claims folder.  VA has 
a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  The Board finds that these medical records should be 
obtained and associated with the record prior to appellate 
consideration.


II.  Total Rating based on IU

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with her education and 
occupational experience, by reason of her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

As a preliminary matter, it is noted that during the course 
of the veteran's May 1999 hearing before the undersigned, her 
attorney raised 'new' claims of entitlement to increased 
ratings for her various service-connected disabilities.  
Inasmuch as the veteran's increased rating claims are 
inextricably intertwined with the IU issue currently on 
appeal, it would be premature and prejudicial for the Board 
to consider the veteran's claim for a total rating based on 
IU at this time.

The Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As these 'new' increased rating issues 
are "inextricably intertwined" with the IU issue currently on 
appeal, the case must be remanded to the RO in accordance 
with the holding in Harris, supra.

In addition, it is noted that the veteran was last afforded a 
VA orthopedic examination in January 1997, over 2.5 years 
ago, and that medical evidence submitted since that time is 
inadequate for the purpose of determining the current nature 
and severity of the veteran's various disabilities.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an 
appellant claims a condition is worse than when "originally 
rated," and the available evidence is "too old" for an 
adequate evaluation of the appellant's current condition, 
VA's duty to assist includes providing a new examination).  
Moreover, the record is devoid of any opinion as to the 
degree of industrial impairment caused by her service-
connected sinusitis.  VA has a duty to supplement the record 
by obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon her ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
VAH-Iowa is unable to locate copies of 
her treatment records, and request that 
she submit copies of any of said records 
that she may have in her possession.  All 
records obtained should be added to the 
claims folder.  

2.  The veteran also should be requested 
to identify all sources of recent 
treatment received for her service-
connected disabilities and migraine 
headaches, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source she identifies, 
to include Dr. Holland.  Copies of the 
medical records from all sources she 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the RO must schedule the 
veteran for examination by an appropriate 
VA orthopedic specialist in order to 
determine the nature and extent of her 
service-connected bilateral knee and low 
back disorders.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
specialist prior to his or her 
examination of the veteran.  X-rays, 
laboratory test, range of motion studies 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  The specialist must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected bilateral knee and low back, to 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The specialist must also 
comment on the effect that the veteran's 
bilateral knee and low back has on her 
ordinary activity, as well as her ability 
to procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

4.  The RO should then schedule the 
veteran for VA respiratory and 
neurological examinations, for purposes 
of determining the nature and extent of 
her 
service-connected maxillary sinusitis and 
the etiology of her migraine headaches.  
Therefore, the veteran's claims folder 
should also be made available to and 
independently reviewed by the examiner(s) 
prior to the examination(s).  At the 
conclusion of the examination(s), the 
examiner(s) must opine, to a reasonable 
degree of medical certainty, based upon a 
review of the entire claims folder, as to 
the most probable etiology of the 
veteran's headaches.  The examiner(s) 
must also comment on the effect that any 
service-related respiratory and/or 
neurological disorder(s) have on her 
ordinary activity, as well as her ability 
to procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  The RO should also review all of the 
evidence in reference to the veteran's 
increased rating claims and if any change 
in the rating assigned in the April 1997 
rating decision is warranted by the new 
evidence, or if the veteran is found to 
have any ratable disability not evaluated 
at that time, a new rating should be 
prepared to ensure that each of the 
veteran's disabilities has been assigned 
a rating under the VA Schedule for Rating 
Disabilities.

The veteran and her attorney must be, and 
hereby are, notified that a timely notice 
of disagreement and substantive appeal 
(VA Form 9) must be filed in order to 
perfect any appeal as to one or more of 
these issues, and without such the Board 
will not have jurisdiction.

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims seeking entitlement 
to service connection for migraine 
headaches and total rating based on 
individual unemployability due to 
service-connected disabilities, with 
special attention being made to the 
additional evidence obtained or 
submitted.  If any of these 
determinations remain unfavorable to the 
veteran, in any way, she and her attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and her attorney should be 
afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The Board reminds the veteran that she is free to submit 
additional evidence and argument while this case is in remand 
status.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and Falzone 
v. Brown, 8 Vet. App. 398 (1995). 

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

